                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

FRANK JAMES BURNETT,

                       Plaintiff,

               v.                                              CASE NO. 18-3160-SAC


RENO COUNTY COMMISSION,
et al.,

                       Defendants.

                                    MEMORANDUM AND ORDER

       Plaintiff Frank James Burnett, an inmate at the Reno County Correctional Facility in

Hutchinson, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted his motion to proceed in forma pauperis. On March 1, 2019, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 9) granting Plaintiff until March 21,

2019, in which to show good cause why the improper defendants should not be dismissed for the

reasons stated in the MOSC. Plaintiff was also directed to notify the Court as to whether his state

criminal proceedings are ongoing and whether his claims should be stayed under Younger v.

Harris, 401 U.S. 37, 45 (1971). The MOSC provided that “[f]ailure to respond within the allowed

time may result in the dismissal of this action without further notice.”

       The Court’s MOSC was mailed to Plaintiff at his current address of record and was returned

as undeliverable, with a notation that Plaintiff was no longer at the facility. (Doc. 10.) The Court’s

Local Rules provide that “[e]ach attorney or pro se party must notify the clerk in writing of any

change of address or telephone number. Any notice mailed to the last address of record of an

attorney or pro se party is sufficient notice.” D. Kan. Rule 5.1(c)(3). Plaintiff has failed to provide




                                                      1 
        
the Court with a Notice of Change of Address and has failed to respond to the MOSC within the

allowed time.


        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to provide the Court with a Notice of Change of Address and failed to

file a response to the Court’s MOSC within the allowed time.

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice under

Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 22nd day of March, 2019.



                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                       2 
         
